Citation Nr: 0523851	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  94-39 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for headaches.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative lumbar disc disease, currently 
assigned a 40 percent rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1992 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, denied a 
compensable rating for the veteran's service connected 
headache disorder, and denied a rating in excess of 10 
percent for lumbosacral strain.  While the appeal was 
pending, the RO increased the evaluation of lumbosacral 
strain to 20 percent in a January 1996 rating decision and to 
40 percent in an April 1997 rating decision, effective June 
8, 1992, the date of his claim.  

In April 2002, the Board undertook additional development on 
the enumerated issues pursuant to 38 C.F.R. § 19.9.  
Subsequently, however, in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  In 
August 2003, the Board remanded this matter for due process 
compliance with the decision in DAV.  The case is now 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The veteran's lumbar spine syndrome is manifested by 
complaints of chronic low back pain, with some pain radiating 
down the legs from time to time, without evidence of 
demonstrable muscle spasm, absent ankle jerk, or findings 
consistent with pronounced invertebral disc syndrome with 
little intermittent relief.

2.  The veteran's lumbar spine syndrome consists of 
orthopedic pathology that is less than that of incapacitating 
episodes having a total duration of at least six weeks during 
a 12-month period, with orthopedic manifestations of no more 
than moderate loss of motion shown on most recent 
examination.

3.  The pain in the left leg, secondary to radiculopathy of 
the left lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.

4.  The pain in the right leg, secondary to radiculopathy of 
the right lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.

5.  Headaches are not currently shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain with degenerative lumbar disc disease 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292, 5293 (2002); 4.71a 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004); 4.124a, Diagnostic Code 8520 (2004).

2.  The criteria for a 10 percent rating for pain in the left 
leg, radiculopathy of left lower extremity from September 23, 
2002, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2004).

3.  The criteria for a 10 percent rating for pain in the 
right leg, radiculopathy of right lower extremity from 
September 23, 2002, have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2004).

4.  The criteria for a compensable evaluation for headaches 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic 
Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in an April 2004 letter.  In this letter, the veteran 
was told of the requirements to establish increased ratings, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the SSOC specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in April 2004,  
the claim was readjudicated based upon all the evidence of 
record.  There is no indication that the disposition of this 
claim would have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and 
§ 3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records and VA and private medical 
records were obtained and associated with the claims folder.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The matter was remanded for further development and 
consequently, the evidence of record includes two examination 
reports.  The most recent examination reports of September 
2002 and June 2003 provide evaluations as to the severity of 
the veteran's conditions based not only on examination of the 
veteran, but also on review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 

II.  Increased Rating Lumbar Spine and Headaches

History prior to the current claim on appeal reveals that the 
RO granted service connection for a lumbar spine disorder and 
headaches in a March 1975 rating, and assigned a 10 percent 
rating for the lumbar spine and 0 percent for the headaches.  
Service medical records reflect treatment for headaches of an 
undetermined etiology in April 1972.  They also reflect 
treatment for upper and lower back pain in May 1973 after an 
automobile accident where a vehicle hit him from the rear.  
He persisted with back pain in August 1973.  He was shown to 
continue having headaches and back shown in service medical 
records in May 1974 and June 1974.    The 10 percent rating 
for the lumbar spine and 0 percent rating for the headaches 
were continued in ratings up to and including the October 
1992 rating on appeal.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran. See 38 C.F.R. § 4.3 (2004).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2004)).

Under the previous Diagnostic Code 5295, effective prior to 
September 26, 2003 the criteria is as follows:  Diagnostic 
Code 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion. A 40 
percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003). In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003). Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent evaluation. 38 C.F.R. Part 
4, Diagnostic Code 8100 (2004). A 10 percent evaluation 
requires characteristic prostrating attacks averaging one in 
two months over the last several months. A 30 percent 
evaluation requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. 38 C.F.R. Part 4, Diagnostic 
Code 8100 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In June 1992, the veteran filed a claim for an increased 
rating, which the RO denied in October 1992.  The veteran 
appealed this decision.  While the appeal was pending, the RO 
increased the evaluation of lumbosacral strain to 20 percent 
in a January 1996 rating decision and to 40 percent in an 
April 1997 rating decision, effective June 8, 1992, the date 
of his claim.  The headaches continued to be assigned a 
noncompensable rating.  

In conjunction with his claim, the veteran submitted private 
treatment records from the late 1980's through the1990's 
reflecting treatment for back pain and headaches.  An August 
1989 report of an examination for pain behind the right ear 
revealed a long standing history of pain in the right 
retroauricular region lasting one to two hours, causing 
severe distress.  Examination of the cranial nerves was 
unremarkable except for a small area of hypesthesia just 
posterior to the mastoid on the right side.  The impression 
was lesser and least occipital neuralgia, probably from 
encasement and scar from his acne.  A June 1990 treatment 
record revealed that he underwent a nerve block for the 
occipital area, but it did not help.  A January 1991 MRI of 
the brain was normal.  An April 1991 follow-up to the MRI 
revealed ongoing complaints of pain behind his right ear and 
he was assessed with neuralgia.  In September 1991, he was 
seen for complaints related to having hurt his back one month 
earlier after moving furniture and also for headaches.  In 
February 1992 he was noted to be on a medication for 
headaches for six months.  In August 1992, he was noted to 
have chronic low back pain secondary to chronic back strain 
and postauricular pain.  At that time he was having continued 
low back pain and ear pain.  In November 1992, he was seen 
for complaints of his back pain being severe, with a moderate 
degree of tenderness shown in the sacroiliac area 
bilaterally.  A December 1992 physician's letter stated that 
the veteran was being treated for back pain using a wide 
variety of medical approaches.  In February 1993, he was seen 
for headaches that were not improving, with a headache that 
lasted over 2 days.  In March 1993, he was seen for 
complaints that included his back being sore, and indicated 
that Inderal, a medication he was taking for headaches was 
helping his headaches.  In May 1993, his headaches were said 
to be doing better.  In September 1993, he was said to be 
having a difficult time with his back with pain radiating 
down both legs.  He also complained of headaches in September 
1993.  

The veteran testified in a September 1993 hearing that he had 
back pain that affected his ability to sleep, and caused him 
to miss time off from work.  He also testified about his 
headaches, describing them as a sharp pain behind the right 
ear and that the headaches occurred about twice a week and 
lasted about three or four hours.

A November 1993 VA neurological examination revealed 
complaints of progressive left arm and left leg weakness 
following a jeep accident at age 27 where he fractured his 
left scapula, 5 left ribs and hip.  He indicated that he lost 
consciousness at this accident and since that time has had a 
progression of weakness of his left extremities.  He was 
noted to complain of persistent headaches and leg pains 
mostly in the sciatic distribution described as sharp, 
electric like pains.  He had previous EMG's said to have been 
abnormal, but their nature was not known to the examiner.  
Cranial examination was normal and the examination of the 
legs revealed weakness in flexion and extension at the knees, 
ankle and great toe.  There was a positive left straight leg 
raise and moderate tenderness of the lumbar spine on 
percussion.  Deep tendon reflexes were 2+ lower extremities, 
1+ at the knees and ankles.  Sensory examination was grossly 
normal in the extremities.  The diagnosis suggested signs and 
symptoms of a left sciatic nerve lesion and suggested further 
testing.

The report of a November 1993 VA spine examination gave a 
history of the veteran injuring his back in a shipboard 
accident, with resulting ongoing back pain.  Physical exam 
revealed 60 degrees flexion, 10 degrees extension, 20 degrees 
lateral flexion both sides, and 50 degrees rotation both 
sides.  There was tenderness over the lumbosacral area.  
Thighs and calves bilaterally were the same size, 18 inches 
and 16 inches respectively.  He was not wearing a brace or 
assistive device, but walked with a mildly antalgic gait. The 
impression was residuals injury to the lower back with 
chronic lumbosacral strain.   X-rays yielded an impression of 
possible old trauma involving the anterior-superior margin of 
L4 with some loss of the vertical height anteriorly noted.  
Minimal hypertrophic changes and thickening of the facet 
facings were noted.

Records from January 1996 through March 1996 revealed 
repeated visits for follow up of headaches, diagnosed as 
occipital neuritis.  There was no improvement of the 
headaches on Inderal, said to keep him awake in February 
1996.  Another February 1996 treatment record described the 
headaches as severe.  A March 1996 follow up for headaches 
revealed that there was no improvement in headaches, and the 
physician changed medications from Inderal to Relafen.  A 
June 1996 report revealed treatment for back pain since 1992, 
said to have been exacerbated in December 1995, with pain 
radiating into both legs.  Since then he had progressive 
increased frequency and intensity of symptoms.  The diagnosis 
was back pain with severe exacerbation of symptomatology, 
with pain radiating into both legs.  A September 1996 record 
referred him to rheumatology for low back pain and occipital 
neuritis, with a history of receiving trigger point 
injections for these problems.  In January 1997 he presented 
to rheumatology for complaints of chronic neck pain on the 
right side, behind his ear and chronic low back pain 
sometimes radiating down both legs.  He was assessed with 
chronic pain syndrome with low back pain and occipital 
neuritis.  Other records from August 1998 through April 1999 
reflected complaints of low back pain as well as cervical 
spine symptoms, carpal tunnel syndrome and right hip 
problems.  

A March 1999 comprehensive consultation report reflected 
complaints of pain, paresthesias and headaches for quite some 
time.  A history was given of the original injury in service, 
with loss of consciousness, and since that time, he suffered 
from headaches.  Sometimes they were more posterior in 
location, but at times were more diffuse.  At one time he 
carried a diagnosis of occipital neuralgia.  Regarding his 
low back, his complaints encompassed the whole spinal region 
from cervical through lumbar spine.  The physical and 
neurological examination revealed normal neurological 
evaluation of the head.  Motor testing yielded a component of 
giveaway weakness which was evident in the lower extremities 
bilaterally with good bulk and tone.  Sensory examination 
revealed a diminution to pin over the dorsum of the right 
foot.  This was evident over the thenar eminence on the right 
side as well.  Muscle stretch reflexes were diminished 
throughout at trace to 1+.  The toes were downgoing 
bilaterally.  He did not have a notably impaired gait and he 
could heel-toe walk.  Head and neck examination were 
unremarkable.  The lumbar spine showed limited motion on 
flexion and extension, with reproducible pain of a radical 
origin into the bilateral lower extremities.  He also had 
positive straight leg raise at 30 degrees.  No pain on 
palpation into the lumbosacral region or sciatic notch was 
elicited.  MRI findings from 1987 were noted to show findings 
most likely representing an old insult likely due to the 
severe head trauma in 1972, but could be the very remote 
possibility of an early glioma.  The impression was that the 
veteran suffered from a diffuse pain syndrome including 
chronic posttraumatic headaches and probable bilateral 
lumbosacral radiculopathies.  The physician could not exclude 
a possible contributing factor from occipital neuralgia, but 
felt it was likely that his headaches were likely related to 
the previous trauma.  

An April 1999 MRI of the brain revealed an impression of very 
minimal mucus membrane thickening within the sphenoid and 
maxillary sinuses along with the ethmoid air cells suggesting 
minimal chronic sinusitis.  Otherwise the MRI was normal.  

A November 2000 VA spine examination revealed the veteran to 
have complaints of low back pain hurting daily.  He sometimes 
used a brace with metal stays in the back.  The pain was not 
aggravated by coughing or sneezing.  It occasionally went 
down the lateral thighs, left greater than right to above the 
knee.  He complained of numbness in the lateral three toes on 
the left, occasionally on the right, but not constant.  He 
confirmed weakness and fatiguability and related this to pain 
and incoordination.  He denied any limp during normal use.  
On examination, his gait was normal and he could heel-toe 
walk without difficulty or complaint of pain.  There was no 
tenderness to palpation, no muscle spasm and no pain on 
midline percussion.  Deep tendon reflexes were 1-2+ and 
symmetric bilaterally.  Seated straight leg raising was 
negative bilaterally.  Range of motion was 70 degrees 
flexion, 20 degrees extension, 20-25 degrees right side 
bending, 20 degrees left side bending, all with some pain at 
the end ranges of motion.  The assessment was chronic 
lumbosacral strain.  X-rays did not show any evidence of 
degenerative lumbar disc disease.  Functional impairment was 
regarded as between mild and moderate.  

A November 2000 VA neurological examination addressed the 
veteran's headache complaints following his history of having 
been knocked unconscious in the service.  Initially he had 
some sharp pain that was persistent, but it subsequently went 
away only for a few months.  Thereafter he had a reactivation 
of pain that can be best described as a dull, aching pain.  
It lasted for one to three hours and was helped by over the 
counter medications.  They would occur once a month, but 
later progressed to up to three times a month.  In addition, 
the duration of the headaches lengthened to three to four 
hours.  The pain was centralized over the right occipital 
head region, posterior to the pinna.  The veteran noted that 
he had been told he suffered a concussion, and afterwards had 
been given differential diagnoses ranging from ear problems 
to severed occiptal nerve to occipital neuralgia.  On 
objective examination of his cranial nerves, his pupils were 
5 mm and briskly reactive.  The fields were full, discs were 
flat, extraocular movements were full without nystagmus.  
Facial sensation and movement were normal.  Hearing was 
intact.  Weber was midline, uvula, palate and tongue were 
midline.  Motor examination yielded a 5/5 strength with good 
bulk and normal tone.  There was no drift, fasciculation or 
atrophy.  Station and gait were normal, although he walked 
slowly.  Reflexes were 2+ and symptomatic in the upper and 
lower extremities.  Toes were downgoing and no pathologic 
reflexes were elicited.  Sensory examination to light touch, 
pain and vibration were normal.  The neck was supple.  There 
was no point tenderness over the right occipital head region 
nor any loss of sensation.  The impression was that it 
sounded like the veteran suffered a concussion in 1973, 
causing him to have episodic headaches under reasonable 
control with medication and did not substantially interfere 
with daily activities.   

Private treatment records reflect ongoing chronic back pain 
treated with various medications through 2002.  A May 2002 
report noted a history of low back pain, with findings on 
examination of tenderness to palpation in the lower lumbar 
paraspinal musculature.  He was able to flex to six inches 
from touching the floor, with no spinal dysrhythmia or 
truncal list.  Neurologically his sensation was intact to 
light touch and pinprick in the lower extremities, except for 
decreased in the stocking distribution from mid foot 
distally.  In June 2002, he was assessed with chronic low 
back pain syndrome and sciatica.  

A July 2002 private electrodiagnostic study revealed an 
abnormal study regarding the upper extremities, suggestive of 
carpal tunnel syndrome.  There were no electrodiagnostic 
signs of right or left upper extremity radiculopathy.  There 
was an MRI that demonstrated cervical disc disease.  The 
impressions all related to upper extremity and neck problems, 
with no findings that suggested any lumbar spine pathology 
was the cause of these upper extremity symptoms.  A July 2002 
MRI of the lumbar spine revealed mild disc bulges at the L4-5 
and L5-S1 levels without significant central canal stenosis 
and neural foraminal narrowing.  

VA treatment records from 2002 reflect back pain not 
otherwise specified as among the problem list since 
September1999.  An August 2002 VA treatment note reflected 
back symptoms with flexion and muscle spasm; the veteran was 
only able to flex with turning at the same time, with 
negative sciatic groove and no current radicular symptoms.  
The assessment was back (pain) and arthralgia, doubt 
radicular disease.  

The report of a September 2002 VA examination report reflects 
that the veteran was examined for both his lower back 
problems and his headaches.  He related a history of injuring 
his back in service.  Over the past 20 years, he had 
continued and progressive difficulty with low back pain, 
described as aching in nature.  Some five years ago, his legs 
became weak and he had difficulty arising from a crouch and 
holding onto things.  He also noted that the outside part of 
his thighs became intermittently numb and he was unaware as 
to what made it better or worse.  He also described 
intermittent pain radiating into his left buttocks with 
numbness in some toes of the left foot.  He indicated this 
happened about two or three times a week and lasted an hour 
or two.  

Review of the claims file revealed a multiplicity of 
evaluations with MRI scans, EMGs and physicians and there was 
little strong evidence to suggest that the veteran had any 
assignable radicular disease.  One EMG however noted multiple 
levels of radiculopathy.  The veteran related that he had 
lost a few pounds since this physician last saw him two years 
ago, for a problem other than his back.  The veteran related 
that in retrospect he did not think he had headaches, but 
pain in and around his neck that radiated to the posterior 
aspect of his right ear.  He related that this started 
approximately a year ago and he described it as a sharp pain 
as well as an aching pain.  It was usually on a daily basis 
in varying degrees of severity and worse when he moved his 
neck.  He was noted to have used medication and physical 
therapy and heat on his neck with modest improvement.  Review 
of the claims file revealed that this history with respect to 
his headache is completely different than the history taken 
two years ago.  He felt that it was likely that the 
examination of his headaches two years ago was probably 
incorrect.  At that time the examiner had noted the veteran 
had occasional headaches, which he related to an injury in 
the service as post concussive syndrome.  The veteran was 
noted to have a difficulty focusing on the answers and wander 
onto different topics.  However he related that he was 
cognizant of his questions and understood what was asked of 
him.    
 
Objective findings on this examination revealed no cranial 
bruits.  There was no tenderness to palpation.  There was 
minimal to no limitation of neck motion.  Examination of the 
cranial nerves revealed the pupils to be 6 mm and briskly 
reactive, fields were full, discs were flat and extraocular 
movements were full without nystagmus.  Facial sensation and 
movement were normal, hearing was intact, and weber was 
midline.  Uvula and palate elevated at midline, tongue 
protruded at midline.  Motor exam revealed 5/5 strength in 
all muscle groups with good bulk and normal tone.  There was 
no drift, fasciculation or atrophy.  He did need some help 
arising from a squat, but not due to any definable weakness.  
Reflexes were 1+ and symmetric in the uppers and knees, trace 
at the ankles and the toes were downgoing and sensory 
examination, light touch, pin, vibration and position were 
normal.  There was currently no hypoesthesia or hypalgesia in 
the lateral aspects of his thighs.  Except by some historical 
information, the veteran did not have any clear evidence of 
sciatica, that is radiculopathy related to his lower 
extremity.  He did have chronic back pain, but he had little 
to no impairment in his range of motion of his lower back.  
There was no definable muscle atrophy or disuse.  The 
examiner could not find any hard neurologic findings on 
examination, but ordered an EMG for further evaluation.  
Regarding headaches, the veteran's history had completely 
changed and the examiner now believed that the headaches the 
veteran had two years ago had completely dissipated.  The 
examiner suspected the veteran now had a new pain in his neck 
which either overshadowed his headaches or replaced his need 
for medical care.

A September 2002 VA orthopedic examination included a claims 
file review, which included review of prior examinations and 
diagnostic test results.  They were noted to show mild 
degenerative disc disease at L5-S1, mild degenerative joint 
disease at facets L5-S1, thoracic hemangioma T5, T9, T10, and 
mild broad based disc bulge, L4-5, L5-S1, without significant 
stenosis or neural foraminal narrowing and no focal disc 
bulges.  His current complaints were that his low back hurt 
daily.  He had no surgery, and used no braces.  His pain 
increased with coughing.  He indicated that the pain radiated 
over both buttocks and outer thighs right and left, when 
walking over 2 hours.  

On physical examination, he was noted to be obese.  His gait 
was normal, with no tenderness to palpation.  There was no 
muscle spasm, but slight complaints of pain on midline 
percussion, lower lumbar.  Deep tendon reflexes patellae were 
1-2+ with reinforcement; Achilles 1-2+ with reinforcement.  
Seated straight leg rising was 90 degrees on both sides 
before he had complaints of pulling in the low back.  Range 
of motion of the thoracic and lumbar spine was 75 degrees 
flexion, 20 degrees extension, 30 degrees left and right side 
bending, with pain at terminal degrees.  Measurements of the 
right leg above the knee was 18 and 1/8 inches, left leg 
above the knee was 18 inches; right calf was 17 and 3/8 
inches and left calf was 17 and  
1/2 inches.   

The examiner stated that according to a July 2002 MRI, the 
veteran has lumbar disc disease.  There was no demonstrable 
muscle spasm or sciatic neuropathy on physical examination, 
no absent ankle jerk.  There was negligible muscle atrophy 
lower thigh, plus calf on the right as compared the left.  
Subjective back complaints of back pain appeared consistent 
with the objective findings.  In order to assess sciatic, 
electrodiagnostic studies were ordered to rule out right, 
left lumbar radiculopathy.  

An October 2002 neuromuscular electrodiagnostic testing of 
the lower extremities yielded normal left peroneal nerve 
conduction velocity, normal tibial sensory distal latency, 
essentially normal E.M.G. with no denervation and normal 
electrical exam.  

VA podiatry records diagnosed metatarsalgia 1-5 bilateral 
feet, secondary to previous spinal trauma.  VA treatment 
records from December 2002 reveal a referral to neurology for 
complaints of chronic back pain, persistent pain and variable 
radicular component in spite of 6 weeks conservative therapy.  
In February 2003 he complained of back pain worse the past 2 
days after being pushed by someone.  He was assessed with 
acute low back pain superimposed on chronic low back pain.  
Treatment and consult notes dated in March 2003 and April 
2003 described the veteran as having persistent low back 
pain, slipped disc, rendering him unable to get out of bed 
and in need of assistive devices.  One of the April 2003 
treatment records indicated that the pain usually radiated 
down the left leg following the recent assault.  

A provisional diagnosis of disc herniation was given in April 
2003 and neurological records gave a 30-year history of low 
back pain with radiation and recent problems of an injury 
after being accosted in February 2003, with low back pain and 
leg radiation since the injury.  He was noted to have 
initially been injured in 1973 on a ship when a cargo hatch 
cover fell on him and pinned him.  A vertebra was fractured, 
and he was hospitalized for 10 days.  He had chronic back and 
leg pain for 30 years and head pain with radiation to the 
right retro auricular region.  A disc problem in the neck was 
later implicated in his headache complaints.  Neurological 
findings revealed deep tendon reflexes of 1+ except with 
pressure on the plantar feet.  No Babinski signs were found, 
motor was incomplete on right foot dorsiflexion and toe 
dorsiflexion.  Straight leg raises were positive right 5 
degrees and left negative at 30 degrees, except that left 
reverse gives back pain.  Sensory gave slight 4 external dec 
vibration, pin was okay except for slight loss right lateral 
thigh palm sized at biggest.  MRI was noted to show small 
changes at L5, S1.  The neurologist determined that the 
veteran had a long-standing back pain and radicular lower 
extremity pain secondary to a hatch cover injury by pinning, 
and loss of consciousness or amnesia suggesting a concussion 
at the time.  The second contusion injury was noted to have 
been due to an assault in February 2003.  

An April 2003 MRI for a clinical history of disc or spinal 
stenosis with atypical radicular symptoms revealed a small 
disc extrusion at L5-S1, a small disc protrusion or bulge at 
L4a-a5a and straightening of lumbar lordosis.  

A December 2003 X-ray revealed an impression of possible old 
trauma involving the anterior superior margin of L4 with some 
loss of vertical height anteriorly noted.  Minimal 
hypertrophic changes seen and minimal thickening of the facet 
facings.  

The report of a June 2003 VA chart review revealed that the 
examiner commented that he was relying on earlier 
examinations that he had conducted in October 2002 and 2000.  
The examiner noted that the veteran had a changing and 
inconsistent history of headache.  He noted that the veteran 
had a chronic low back pain in the absence of a 
radiculopathy.  In reading the chart further, the examiner 
noted that there was a paucity of notes related to his 
headaches, but when there were notes, they were different 
descriptions by different people confirming the 
inconsistency.  Currently the veteran had chronic low back 
pain and other examiners were unable to define any radicular 
signs.  

The examiner stated that based on review of the chart, it was 
his impression that the veteran had chronic low back pain in 
the absence of radicular disease.  He had no neurologic 
abnormalities back when this physician examined him in 
October 2002.  He had a more recent EMG that was within 
normal limits.  Hence, from a technical point of view, this 
examiner was unable to define "disc disease" as opposed to 
diffuse lumbosacral arthritis.  The examiner stated that pain 
itself was very hard symptomatology to define or to relate to 
given that it is in another individual, but it cannot be 
described as neuritis, neuralgia or paralysis, nor is there 
any complete or incomplete recovery.  There was no sciatic 
neuropathy.  There was no radicular component.  No muscle 
atrophy or disuse was noted.  The subjective complaints 
seemed out of proportion to the objective findings.  

With respect to the veteran's headaches, given that the 
history changed, not only from one exam to the other, one had 
to conclude that there was one of three possibilities:  that 
the veteran was not competent enough or cognizant enough to 
explain his symptoms adequately; that the veteran's headaches 
change from time to time and therefore cannot be related to 
his injury or a definite diagnosis made; or that the 
veteran's reliability is unacceptable.  The examiner tended 
to favor the latter explanation.  

Reviewing the evidence, the Board now turns to determine 
whether a rating in excess of 40 percent for the lumbar spine 
disability is warranted, and whether a compensable rating is 
warranted for headaches.

The report of a June 2003 VA examination addendum stated that 
the nature of the intervertebral disc syndrome was broad 
based disc bulge at L4-5 and L5-S1.  Severity was described 
as mild plus.  No incapacitating episodes were described and 
medication was a non-narcotic.  Range of motion revealed 75 
degrees flexion, extension was 20 degrees, and side bending 
in both directions was 30 degrees.  Complaints of pain at the 
ends of motion were elicited.  Although the veteran gave a 
history of pain going into both extremities, the 
electrodiagnostic studies from October 2002 revealed normal 
left peroneal nerve conduction velocity, normal tibial 
sensory distal latency, essentially normal EMG, no 
denervation and impression of normal electrical examination.  
The examiner stated that there was no demonstrable sciatic 
neuropathy and no muscle spasm.  

A.  Lumbar  Spine

The Board notes that the veteran is currently in receipt of a 
40 percent evaluation, the maximum allowable evaluation for 
lumbosacral strain under the old and new regs, as well as for 
restriction of motion under the old and new regulations.  His 
spine is neither shown to be ankylosed or fractured, 
therefore the regulations governing these conditions do not 
apply.  Although an April 2003 medical record gave a history 
of fracture, a review of the service medical records and 
other records do not show that he sustained a fractured spine 
in service.



Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that on most recent 
examinations and records from 2002 through 2003, including 
the June 2003 VA examination reflect ongoing chronic low back 
pain, with some pain radiating down the legs from time to 
time, although objective tests did not prove a true 
radiculopathy.  There appeared to be an acute aggravation of 
all his lumbar spine symptoms after an assault in February 
2003, to the point where he was described as bedridden in 
April 2003.  However, by June 2003, he was described in the 
VA examination as having intervertebral disc syndrome with 
symptoms described as mild plus.  No incapacitating episodes 
were described and medication was a non-narcotic.  In view of 
this evidence, the Board finds that a 60 percent rating is 
not warranted as the intervertebral disc syndrome is not 
shown to be pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  

In sum, the overall evidence is indicative of severe back 
symptoms that include recurring attacks and intermittent 
relief, and is adequately contemplated by the 40 percent 
rating under the old DC 5293.  The evidence does not suggest 
that a higher evaluation of 60 percent is warranted under the 
pre-September 2002 DC 5293.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003. 

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence clearly shows that the 
veteran's lumbar spine has not resulted in at least six weeks 
of incapacitation.  Although the veteran indicated that he 
had been temporarily bedridden between March 2003 and April 
2003, after he was assaulted, the report of the VA 
examination in June 2003 indicated that no incapacitating 
episodes had been described.   There is no evidence even 
during the time in March and April 2003 where he claimed to 
be bedridden, that he was bedridden for six weeks or more.  
Thus an evaluation in excess of 40 percent disabling is not 
warranted under the revised criteria based on periods of 
incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
that remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  On most 
recent examinations in September 2002 and June 2003 discussed 
in detail above, the veteran's lumbar spine showed ranges of 
motion that, even with consideration of pain on motion, were 
no more than slightly to moderately disabling in all planes 
of motion.  The records preceding these examinations likewise 
consistently show no more than a slight to moderate loss of 
motion.  In view of the evidence showing no more than 
moderate loss of range of motion even with consideration of 
pain and fatigability, the Board observes that these findings 
would have warranted no greater than a 20 percent rating 
under Diagnostic Code 5292.  Thus a higher evaluation than 40 
percent is not warranted for the veteran's lumbar spine 
disability under the revised Diagnostic Code 5293 in effect 
between September 2002 and September 2003.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation of the veteran's claimed radiculopathy.  If so 
such evaluation can only be granted effective September 23, 
2002, and would be rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost. See 38 
C.F.R. § 4.121a, Diagnostic Code 8520 (2004).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left and right legs 
at one time or another, consist primarily of pain, with no 
objective findings of actual deficit revealed in the 
examinations and treatment records.  The overall 
manifestations shown repeatedly in the evidence, up to and 
including the September 2002 and June 2003 VA examinations 
have been pain radiating alternately down the left leg and 
down the right leg at different times, with some weakness and 
numbness during flare ups but with no objective findings of 
true neurological deficits shown on objective and diagnostic 
examinations of the lower extremities.  The report of October 
2002 neuromuscular electro diagnostic testing revealed the 
lower extremities to be normal, with no clear evidence of 
radiculopathy.  The June 2003 VA examination likewise 
reported neurosensory and neuromotor of both extremities to 
be intact.  However, other records clearly show that there 
was pain described as radiculopathy affecting either leg.  A 
November 2000 VA examination revealed decreased sensation in 
the stocking distribution mid foot bilaterally and indicated 
that he had numbness in both feet, more so on the left.  The 
September 2002 VA examination noted pain described as 
radiating down both legs and also noted the right leg to have 
negligible muscle atrophy.  

These manifestations resemble no more than a mild incomplete 
paralysis and warrant no more than a 10 percent evaluation 
per each leg.  In view of this, the Board finds that a 
separate evaluation of 10 percent disabling is warranted for 
the left lower extremity and of 10 percent disabling is 
warranted for the right lower extremity as of September 23, 
2002.  

B.  Headaches

Regarding the veteran's claim for a compensable evaluation 
for headaches, the Board finds that the preponderance of the 
evidence is against such a grant.  The evidence does not 
reflect that the veteran has characteristic prostrating 
attacks averaging once in two months for the past several 
months.  In fact, the most recent evidence from VA 
examinations of September 2002 and June 2003 suggest that the 
veteran no longer had headaches, but was now experiencing a 
new pain from his cervical spine.  He admitted in the 
September 2002 examination that he felt that his headache 
history from two years early was probably incorrect and 
related that he did not think he had headaches.  The 
veteran's headache history was described as having completely 
changed.  The records leading up through 2003 do not reflect 
treatment for headaches.  The June 2003 VA examination noted 
the changing history of the headaches and concluded that 
either the veteran was not able to adequately explain his 
symptoms or that his headaches changed from time to time and 
thus could not be related to his injury or a definite 
diagnosis or that the veteran's reliability was not 
acceptable.   In sum, the preponderance of the evidence is 
against a compensable rating for headaches.  

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2004).  In this case, 
the Schedule is not inadequate for evaluating the veteran's 
lumbar spine disability or his headache disability.   In 
addition, it has not been shown that the lumbar spine 
disability or the headache disability has required frequent 
periods of hospitalization or has produced marked 
interference with the veteran's employment.  Although he is 
no longer employed at his chosen profession, he is noted to 
have other medical problems in addition to his lumbar spine 
and headache disability that also affect his employability.  
For these reasons, an extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative disc disease of the 
lumbar spine is denied.  

Entitlement to an increased separate evaluation of 10 
percent, but no more from September 23, 2002, for pain in the 
left leg, radiculopathy left lower extremity, is granted.

Entitlement to an increased separate evaluation of 10 
percent, but no more from September 23, 2002, for pain in the 
right leg, radiculopathy right lower extremity, is granted.

Entitlement to a compensable evaluation for headaches is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


